UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 00-50978 Americas Energy Company-AECo (Exact name of small business issuer as specified in its charter) Nevada 98-0343712 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 243 N. Peter Road Knoxville, Tennessee 37823 (Address of principal executive offices) (865) 238-0668 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of December 31, 2010: 79,212,617 shares of common stock 1 Table of Contents Americas Energy Company (Formerly Trend Technology Corporation) Contents Page Number PART I FINANCIAL INFORMATION Item 1 Financial Statements December 31, 2010 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T Controls and Procedures 26 PART II OTHER INFORMATION Item 1 Legal Proceedings 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 Defaults Upon Senior Securities 27 Item 4 (Removed and Reserved) 27 Item 5 Other Information 27 Item 6 Exhibits 28 SIGNATURES 29 2 Table of Contents Part I - FINANCIAL INFORMATION Item 1 - Financial Statements AMERICAS ENERGY COMPANY - AECo (Formerly Trend Technology Corporation) CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) ASSETS Current assets Cash $ $ Trade receivables Other receivables - Prepaid expense Deferred tax asset - Total current assets Property, plant, equipment and mining development - net Other assets Deposit Certificates of deposit - pledged Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Accounts payable $ $ Accrued expenses Convertible debenture - Current maturities of long-term debt Current portion of capital lease obligations Loans payable Total current liabilities Asset retirement obligations Accrued royalty - Deferred tax liability - long-term Long-term portion of capital lease obligations Long-term debt Total long-term liabilities Total liabilities Commitments and contingencies - - Stockholder's equity Common stock; $0.0001par value; 100,000,000 shares authorized; 79,212,617 issued and outstanding at December 31, 2010 and 70,5245,595 shares issued and outstanding on March 31, 2010 Additional paid in capital Retained deficit ) ) Total stockholder's equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ (See accompanying notes to financial statements) 3 Table of Contents AMERICAS ENERGY COMPANY - AECo (Formerly Trend Technology Corporation) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) From Inception For theThree Months Ended For the Nine (July 13, 2009) December 31, Months Ended Through December 31, 2010 December 31, 2009 REVENUES Coal sales and related income $ Other income Total revenues OPERATING EXPENSES Cost of sales (exclusive ofaccretion, depreciation and depletion) Impairment loss - - - Accretion, depreciation and depletion Compensation expense Professional fees General and administrative expenses Total operating expenses Loss from operations ) OTHER INCOME (EXPENSES) Interest income - - Interest expense ) Gain on disposition of asset - - Gain on extinguishment of debt - - Total other income (expenses) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) PROVISION FOR INCOME TAXES - - ) - NET INCOME (LOSS) $ ) $ ) $ $ ) PER SHARE DATA Basic and diluted loss per common share $ ) $
